965 So.2d 1275 (2007)
Richie ALCE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-732.
District Court of Appeal of Florida, Fifth District.
October 12, 2007.
James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Akins v. State, 838 So.2d 637 (Fla. 5th DCA 2003) (holding that eyewitness testimony was legally sufficient to convict a defendant carrying a firearm even though the firearm was never recovered), and Crump v. State, 629 So.2d 231 (Fla. 5th DCA 1993) (accord).
GRIFFIN, THOMPSON and EVANDER, JJ., concur.